         Case 1:20-cr-00525-JPO Document 3 Filed 10/02/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISRICT OF NEW YORK

UNITED STATES OF AMERICA,               :

                                                           20cr525
                                        :   CASE NO.:
v.                                      :
                                        :
                                        :
JAMES CORBETT,                          :
                                        :
      Defendant.                        :

          ORDER ON MOTION FOR ADMISSION PRO HAC VICE

      The motion of Thomas D. Church for admission to practice pro hac vice in

the above-caption action is granted.

      Applicant has declared that he is a member in good standing of the bar(s) of

the state(s) of Georgia; and that his contact information is as follows:

      Thomas D. Church
      Pate, Johnson & Church, LLC
      101 Marietta Street, Suite 3300
      Atlanta, Georgia 30303
      Telephone: (404) 223-3310
      Facsimile: (404) 223-3392
      tom@patejohnson.com

      Applicant having requested admission pro hac vice to appear for all

purposes as counsel for James Corbett in the above-entitled action;

      IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac

vice in the above-captioned case in the United States District Court for the
         Case 1:20-cr-00525-JPO Document 3 Filed 10/02/20 Page 2 of 2




Southern District of New York. All attorneys appearing before this Court are

subject to the Local Rules of this court, including the Rules governing discipline of

attorneys.



       10/2/2020
Dated: ____________________            ____________________________________
                                                     xxxxxxxxxxx
                                       United States District Judge Magistrate Judge




                                          2
